07/20/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANAFLED
                                                          Case Number: PR 06-0544


                                        PR 06-0544
                                                                                    JUL 2 0 2021
                                                                                Bowen Greenwood
                                                                              Clerk of Supreme Court
IN RE PETITION OF RONALD R. PIPER FOR                                            State of Montana

REINSTATEMENT TO ACTIVE STATUS IN THE                                        ORDER
BAR OF MONTANA



       Ronald J. Piper has petitioned the Court for reinstatement to active status in the State
Bar of Montana. Piper was placed on inactive status on July 12,2021, for failing to comply
with the Rules for Continuing Legal alucation for the reporting year ending March 31,
2021. /1\nached to the Petition is a letter from the State Bar stating that Piper has now
completed all CLE requirements for that reporting year. The Petition states that Piper is
not currently subject to disciplinary proceedings and has not committed any acts or
omissions sanctionable under the Rules of Professional Conduct while on inactive status.
Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Ronald R. Piper             10r   reinstatement
to active status in the State Bar of Montana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Piper shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this    ao day of July, 2021.

                                                                Chief Just.
                                                               .
LA•J"-~-4,
/(2:1 /4 JUL
    Justices